Case: 17-14824    Date Filed: 06/26/2019     Page: 1 of 38


                                                                           [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14824
                           ________________________

          D.C. Docket Nos. 0:11-cv-60772-KAM; 0:11-cv-60780-KAM


L.J., by his mother and next friend, N.N.J., and N.N.J.,

                                                            Plaintiff-Appellant,

                                       versus

SCHOOL BOARD OF BROWARD COUNTY, FLORIDA,

                                                            Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (June 26, 2019)
Before JORDAN, GRANT, and HULL, Circuit Judges.
GRANT, Circuit Judge:
      L.J. and his mother surely have more experience than they would wish for in

navigating the contours of the Individuals with Disabilities Education Act (IDEA)
and its challenge procedures. And, to be fair, the school system likely harbors its
own regrets about the amount of litigation that has occurred over the last decade-
              Case: 17-14824     Date Filed: 06/26/2019   Page: 2 of 38



and-a-half. Since his third-grade year, L.J.—who has been diagnosed with autism
and a speech-and-language impairment—has received special education and

related services under the IDEA, a statute that carries an educational guarantee for
students with special needs: an individualized education plan (IEP) “reasonably
calculated to enable a child to make progress appropriate in light of the child’s
circumstances.” Endrew F. v. Douglas Cty. Sch. Dist., 137 S. Ct. 988, 999 (2017).
But even accounting for this guarantee, L.J.’s path through school has not been a
clear one; as early as 2002, his third-grade year, he and his mother have challenged

his schools’ plans for him, arguing at various times that the plans’ content, the
plans’ implementation, or both, were insufficient. The current challenge is related
only to implementation—that is, whether and how the school put its plan into
action. The question we face is how to ensure that the IDEA’s guarantee of a free
appropriate public education is honored not only in the content of an IEP, but also
in its implementation. And because those two issues—content and
implementation—are different in their nature—plan versus action—our analyses of
shortfalls in those areas also must be different. Because the content outlined in a
properly designed IEP is a proxy for the IDEA’s educational guarantee, we
conclude that a material deviation from that plan violates the statute. Applying
that standard to this case, we do not see a material deviation from L.J.’s IEP, and
therefore affirm the judgment of the district court.
                                          I.
      Congress passed the IDEA in 1975 “to ensure that all children with
disabilities have available to them a free appropriate public education.” 20 U.S.C.

                                          2
               Case: 17-14824      Date Filed: 06/26/2019      Page: 3 of 38



§ 1400(d)(1)(A).1 To achieve that goal, the federal government provides funds to
states in exchange for their compliance with a set of regulations aimed at

delivering “special education and related services designed to meet” disabled
children’s “unique needs and prepare them for further education, employment, and
independent living.” Id. Congress directed, and the IDEA’s scheme depends on,
cooperation between schools and parents to best identify and serve disabled
children’s needs. See id. § 1400(d)(1)(B), (d)(3); Schaffer v. Weast, 546 U.S. 49,
53 (2005) (identifying the “core of the statute” as “the cooperative process that it

establishes between parents and schools”).
       The individualized education program is “the centerpiece of the statute’s
education delivery system for disabled children.” Honig v. Doe, 484 U.S. 305, 311
(1988). The IDEA defines an IEP as “a written statement for each child with a
disability that is developed, reviewed, and revised” according to specific
procedures and that includes a roadmap for the child’s academic growth and
development. 20 U.S.C. § 1414(d)(1)(A)(i). The IEP is a “plan” that “requires a
prospective judgment by school officials,” and crafting it is a “fact-intensive
exercise.” Endrew F., 137 S. Ct. at 999. Parents and educators work together as
the “IEP Team” to draft and update a child’s IEP, with the IDEA laying out both
the general IEP process and a checklist of items that the plan should include—
things like “a statement of the child’s present levels of academic achievement and
functional performance,” “a statement of measurable annual goals,” and “a

1
 The IDEA was initially known as the Education for All Handicapped Children Act. In 1990,
when Congress reauthorized the Act, it changed the name to the IDEA. For simplicity’s sake,
we refer only to the Act’s current name.
                                              3
               Case: 17-14824       Date Filed: 06/26/2019      Page: 4 of 38



statement of the special education and related services and supplementary aids and
services . . . to be provided to the child.” 20 U.S.C. § 1414(d)(1)(A)(i), (d)(1)(B).

See generally id. § 1414. The IDEA also provides a detailed set of “procedural
safeguards” to protect disabled children and their parents. See generally id.
§ 1415. Those safeguards include a graduated set of dispute resolution
mechanisms: informal meetings, formal mediation, a “due process hearing” before
a state or local administrative agency, and, if necessary, judicial review. See id.
And while the dispute resolution process plays out, the IDEA guarantees that—

unless the school and parents agree otherwise—“the child shall remain in the then-
current educational placement of the child.” Id. § 1415(j). This guarantee is
known as the “stay-put” provision. 2

       The IDEA allows parents to challenge “any matter relating to the
identification, evaluation, or educational placement of the child, or the provision of
a free appropriate public education.” Id. § 1415(b)(6)(A). Disagreements over a
disabled child’s education can take different forms. Sometimes the child’s parent
will argue that the school’s proposed IEP is inadequate and thus fails to offer a free
appropriate public education. In those content cases, the Supreme Court recently
made clear that to “meet its substantive obligation under the IDEA, a school must
offer an IEP reasonably calculated to enable a child to make progress appropriate
in light of the child’s circumstances.” Endrew F., 137 S. Ct. at 999. Other times,

in what are more fairly called implementation cases, the parent will argue that

2
 The stay-put provision was previously located at § 1415(e)(3), and earlier cases cite that
subsection. See, e.g., Honig, 484 U.S. at 323. The modern stay-put provision found in § 1415(j)
has survived congressional amendments to the Act with only minor linguistic changes.
                                               4
             Case: 17-14824     Date Filed: 06/26/2019   Page: 5 of 38



while their child’s IEP clears the IDEA’s substantive threshold as written, the
school has nonetheless failed to properly put the plan into practice. The Supreme

Court has not yet articulated a standard for these implementation cases, and neither
have we. But today we conclude that a material deviation from the content of an
IEP violates the IDEA.
                                         II.
      L.J., a child with autism and a speech-and-language impairment, was a
student in the Broward County public school system during his kindergarten,

elementary school, and middle school years. During his third-grade year,
education professionals at his elementary school worked with L.J.’s mother to
develop an individualized education program for him. That IEP remained in place
for several years as L.J. progressed through elementary school.
      When L.J. entered middle school three years later, the school board
proposed a new IEP that it believed would better suit his needs in the new
environment. L.J., meanwhile, strongly disliked the new middle school setting and
immediately exhibited a range of problematic behaviors—including persistent
refusal to attend school. L.J.’s mother ended up homeschooling him for most of
his sixth-grade year, and in August of that year she filed an IDEA complaint
challenging the content of the middle school’s proposed IEP. She also invoked the
IDEA’s “stay-put” provision so that the school was required to continue to
implement L.J.’s elementary school IEP while her challenge to the proposed
middle school IEP progressed through the system.



                                         5
                Case: 17-14824       Date Filed: 06/26/2019       Page: 6 of 38



       Over the fall and spring of L.J.’s sixth-grade year, his mother continued to
file complaints challenging various aspects of L.J.’s education, including the

school’s implementation of his elementary school stay-put IEP. An administrative
law judge (ALJ) consolidated five complaints from L.J.’s mother as well as one
filed by the school and held hearings over an eight-month period during L.J.’s
sixth-grade year. The summer after sixth grade, the ALJ issued a decision
addressing the content of the new IEP and the implementation of the old one; he
found both that the content of the proposed middle school IEP was appropriate and

that the school had adequately implemented the elementary school stay-put IEP
during the challenge. L.J.’s mother appealed from that decision, and a district
judge affirmed it.3 That case and the time period it involved—L.J.’s sixth-grade

year—are no longer before us. But because of that case, at all times relevant to
this appeal, the school was required to implement L.J.’s elementary school stay-put
IEP.
       L.J. returned to his public school for his seventh-grade year, but despite the
apparent efforts of both his mother and the school, his attendance problems
continued: due to a combination of illness and refusal to attend, L.J. was absent for

3
  We dismissed an appeal from that case for lack of jurisdiction. In addition to concluding that
the proposed middle school IEP and the school’s implementation of the elementary school stay-
put IEP both passed muster, the district court concluded that the school owed “compensatory
education in the form of monies to cover the costs of behavioral services for the period from
September 19, 2005 to December 12, 2006 in which Defendant failed to provide a behavioral
[independent educational evaluation].” L.J. v. Broward Cty. Sch. Bd., No. 06-61282-CIV, 2008
WL 612881, at *3 (S.D. Fla. Mar. 5, 2008). Our dismissal order stated that the district court’s
order was “not final and appealable because it did not resolve the issue of the amount of monies
to be included in the compensatory education award, and the district court did not properly
certify the March 5 order for immediate review under [Federal Rule of Civil Procedure] 54(b).”
The docket in that case does not reflect any further proceedings after the dismissal order.
                                                6
              Case: 17-14824    Date Filed: 06/26/2019    Page: 7 of 38



well over 100 school days. All told, L.J. was present for less than a quarter of the
class periods during his seventh-grade school year. That small fraction reflects the

fact that L.J. often never even made it to the bus stop, much less through the school
doors, and that when he did go to school, he often left early.
      In December of L.J.’s seventh-grade year, his mother filed another IEP
challenge—the one that eventually resulted in this appeal. Although the ALJ had
found in the first case that the school had adequately implemented the elementary
school stay-put IEP through the end of L.J.’s sixth-grade year, L.J.’s mother now

alleged that the school had failed to implement that same IEP during the federal
judicial proceedings that followed her appeal from the ALJ’s order—that is,
beginning in seventh grade. As the administrative challenges continued, so did
L.J.’s problems at school, including several violent incidents. L.J.’s mother
eventually removed him from the public school in February 2008, a little more
than halfway through his eighth-grade year.
      And so began this case, which relates to the time between the ALJ’s decision
at the end of L.J.’s sixth-grade year and L.J.’s removal from school partway
through eighth grade. Eighteen non-consecutive days of hearings on these new
claims spanned over two years between March 2007 and October 2009. Over a
year later, the ALJ issued a written opinion concluding that the school had failed to
implement L.J.’s elementary school stay-put IEP during his seventh- and eighth-
grade years, the time when the decision approving the content of the proposed
middle school IEP was being appealed in federal court. The ALJ opinion
acknowledged the age of the stay-put IEP and recognized that “the School Board

                                          7
                Case: 17-14824       Date Filed: 06/26/2019       Page: 8 of 38



found the implementation of the IEP to be very difficult.” But after a lengthy
recitation of factual findings and specific day-to-day incidents, the ALJ concluded

that “there were substantial or significant provisions of [L.J.’s] IEP that the School
Board failed to implement.” The ALJ also found that the school had discriminated
and retaliated against L.J. and his mother for exercising their rights under the
IDEA, but the parties have settled that claim and it is not at issue here.
       The parties filed complaints in federal district court—L.J.’s mother seeking
enforcement of the ALJ’s order and additional relief, and the school challenging

the order. Soon after, both parties cross-moved for judgment on the administrative
record. The district court issued an opinion setting the standard of review and
ordering supplemental briefing. See L.J. v. Sch. Bd. of Broward Cty., 850 F. Supp.
2d 1315 (S.D. Fla. 2012). Five years later, it issued a detailed opinion that
addressed each alleged implementation deficiency, relied on an extensive review of
the administrative record, and ultimately reversed the ALJ’s decision. 4 The district

court entered judgment in favor of the school. See L.J. v. Sch. Bd. of Broward

4
  We note that the pace of litigation in this case was inconsistent with the notion that the “most
effective means of ensuring disabled children receive an education tailored to meet their specific
needs is to provide prompt resolution of disputes over a child’s IEP.” Cory D. v. Burke Cty. Sch.
Dist., 285 F.3d 1294, 1299 (11th Cir. 2002). The Supreme Court has noted the “ponderous” pace
that IDEA cases often assume, see, e.g., Honig, 484 U.S. at 322, but here there seems to be even
more room for improvement than usual. Over two years passed before the ALJ even concluded
hearings in this case, and then another fifteen months before the ALJ rendered its decision. The
district court had the case for nearly a year before it issued an opinion setting the standard of
review and ordering supplemental briefing, and then took over five years to issue its final
judgment. As a result, L.J.—now 26 years old—is long gone from the Broward County school
system, and any compensatory education he could receive from this case is surely less valuable
than it would have been during his middle school years. See Strawn v. Mo. State Bd. of Educ.,
210 F.3d 954, 957 (8th Cir. 2000) (noting that “children protected by the IDEA benefit greatly
from quick resolution of disputes because lost education is a substantial harm, and that harm is
exactly what the IDEA was meant to prevent”).
                                                8
              Case: 17-14824     Date Filed: 06/26/2019    Page: 9 of 38



Cty., No. 11-60772-CIV-MARRA, 2017 WL 6597516 (S.D. Fla. Sept. 28, 2017).
L.J.’s mother appealed from that decision, and we now consider whether the

school’s implementation of L.J.’s elementary school stay-put IEP during his
seventh- and eighth-grade school years (up until his removal in the middle of
eighth grade) violated the IDEA.
                                          III.
      When a district court reviews an administrative decision in an IDEA case, it
must make a decision based on the preponderance of the evidence and give “due

weight” to the ALJ’s conclusions. R.L. v. Miami-Dade Cty. Sch. Bd., 757 F.3d
1173, 1178 (11th Cir. 2014) (citation omitted). “Due weight” means that a
reviewing court “must be careful not to substitute its judgment for that of the state
educational authorities,” but “the ALJ is not entitled to blind deference” and the
district court “is free to accept the ALJ’s conclusions that are supported by the
record and reject those that are not” so long as it explains any rejections. Id.
(citation omitted).
      When we review a district court’s decision in an IDEA case, we review
questions of law de novo and findings of fact for clear error. Id. at 1181. But
where—as here—the district court does not receive additional evidence and its
findings are “based solely on a cold administrative record,” we “stand in the same
shoes as the district court in reviewing the administrative record and may,
therefore, accept the conclusions of the ALJ and district court that are supported by
the record and reject those that are not.” Id. (citation omitted).



                                           9
             Case: 17-14824      Date Filed: 06/26/2019    Page: 10 of 38



                                          IV.
                                          A.

      The IDEA was Congress’s response to a national problem: the exclusion of
disabled children from the benefits and opportunities of public education. It gives
force to a congressional determination that all children—including those who
suffer from disabilities—are entitled to participate in the life of this country’s
public schools. To effectuate that goal, the IDEA created an array of procedures
allowing parents and schools to work together to provide “special education and

related services designed to meet” disabled children’s “unique needs.” 20 U.S.C.
§ 1400(d)(1)(A) (stating congressional purpose). And in 1982, the Supreme Court
held that it does more than that: beyond mere procedures, the IDEA confers a
substantive right to a “free appropriate public education” for children with
disabilities. Bd. of Educ. of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458
U.S. 176 (1982).
      Rowley set the starting line for IEPs. Emphasizing that “[i]mplicit in the
congressional purpose of providing access to a ‘free appropriate public education’
is the requirement that the education to which access is provided be sufficient to
confer some educational benefit upon the handicapped child,” the Rowley Court
concluded that a covered child’s IEP must be “reasonably calculated to enable the
child to receive educational benefits.” Id. at 200, 207. The decision, however, left
many questions unresolved—expressly declining to “establish any one test for
determining the adequacy of educational benefits conferred upon all children
covered by the Act.” Id. at 202. But in the years that followed, many circuits

                                           10
             Case: 17-14824     Date Filed: 06/26/2019   Page: 11 of 38



concluded that the substantive right Rowley described was not so robust after all.
See, e.g., O.S. v. Fairfax Cty. Sch. Bd., 804 F.3d 354, 360 (4th Cir. 2015)

(requiring only “a benefit that is more than minimal or trivial”); K.E. v. Indep. Sch.
Dist., 647 F.3d 795, 810 (8th Cir. 2011) (“some educational benefit”) (internal
quotation marks and citation omitted); P. v. Newington Bd. of Educ., 546 F.3d 111,
119 (2d Cir. 2008) (“more than only trivial advancement”) (internal quotation
marks and citation omitted); Thompson R2-J Sch. Dist. v. Luke P., 540 F.3d 1143,
1149 (10th Cir. 2008) (“merely . . . more than de minimis”) (internal quotation

marks and citation omitted).
      In 2017, the Supreme Court stepped in again. In Endrew F. v. Douglas
County School District, the Court rejected the Tenth Circuit’s “merely more than
de minimis” standard because, “[w]hen all is said and done, a student offered an
educational program providing ‘merely more than de minimis’ progress from year
to year can hardly be said to have been offered an education at all.” 137 S. Ct. at
1001. Such a weak standard, the Court reasoned, was out of step with the IDEA’s
loftier guarantees and with Rowley itself. Endrew F. drove home the point that to
“meet its substantive obligation under the IDEA, a school must offer an IEP
reasonably calculated to enable a child to make progress appropriate in light of the
child’s circumstances.” Id. at 999.
      Both Rowley and Endrew F. explain how an IEP as written may fail to clear
the IDEA’s substantive threshold (and therefore fail to offer a free appropriate
public education). Those cases provide useful guideposts to courts evaluating
“content” claims. But even where an IEP as written may satisfy the IDEA, schools

                                          11
             Case: 17-14824     Date Filed: 06/26/2019    Page: 12 of 38



can also fail to meet their obligation to provide a free appropriate public education
by failing to implement the IEP in practice. These are “implementation” cases,

and it is this second species of IDEA claim that this case presents.
                                          B.
      We have not yet articulated a legal standard to govern implementation cases.
For the courts that have, the heart of this issue has been whether any deviation
whatsoever from an IEP necessarily violates the IDEA, and—if not—how far is
too far. Confronting this issue for the first time ourselves, we conclude that to

prevail in a failure-to-implement case, a plaintiff must demonstrate that the school
has materially failed to implement a child’s IEP. And to do that, the plaintiff must
prove more than a minor or technical gap between the plan and reality; de minimis
shortfalls are not enough. A material implementation failure occurs only when a
school has failed to implement substantial or significant provisions of a child’s
IEP. Under that standard, students and parents can be assured that they will
receive the benefits of a properly designed IEP, while schools work to meet those
requirements without being inappropriately penalized for de minimis failures that
do not themselves deprive a student of the educational promise of the IDEA.
      Several considerations convince us that a materiality standard—rather than a
perfect-implementation requirement—is best suited to determine whether a school
has satisfied its obligations under the IDEA, at least with respect to the
implementation of an IEP. In determining what those obligations are, we look first
to the definition of a “free appropriate public education” in the text of the IDEA:



                                          12
              Case: 17-14824   Date Filed: 06/26/2019   Page: 13 of 38


       The term “free appropriate public education” means special education and
       related services that—
              (A) have been provided at public expense, under public supervision
                  and direction, and without charge;
              (B) meet the standards of the State educational agency;
              (C) include an appropriate preschool, elementary school, or secondary
                  school education in the State involved; and
              (D) are provided in conformity with the individualized education
                  program required under section 1414(d) of this title.

20 U.S.C. § 1401(9) (emphasis added). When we consider implementation claims,
the fourth part of the test is the crux of the matter—we must decide what it means
to provide special education and related services “in conformity with [a child’s]

individualized education program.” And we also must decide what it means to fail
at that responsibility.
       The phrase “in conformity with” suggests that general agreement or

congruence, not perfect adherence, is the standard. See Van Duyn v. Baker Sch.
Dist., 502 F.3d 811, 821 (9th Cir. 2007) (concluding that the phrase “in conformity
with” counsels “against making minor implementation failures actionable”); see
also 34 C.F.R. § 300.323(c)(2) (requiring education “in accordance with” the IEP).
“Conformity” means “[c]orrespondence in form, manner, or use; agreement;
harmony; congruity.” Black’s Law Dictionary 207 (Abridged 6th ed. 1991); see

also Webster’s New World College Dictionary 313 (5th ed. 2014) (“the condition
or fact of being in harmony or agreement; correspondence; congruity; similarity”).
Conspicuously absent from this definition are words like “exact” or “identical,”
suggesting that the IDEA recognizes that some degree of flexibility is necessary in



                                         13
               Case: 17-14824        Date Filed: 06/26/2019       Page: 14 of 38



implementing a child’s IEP. We see nothing in the text of the IDEA holding
schools to a standard of perfect implementation. 5

       To the contrary, statutory context also points toward a materiality standard.
In seeking to deliver “special education and related services designed to meet”
disabled children’s “unique needs,” 20 U.S.C. § 1400(d)(1)(A), the IDEA

recognizes that a child’s individual circumstances and “unique needs” do not
remain static as the child progresses from grade to grade. That is because
“children develop quickly and once correct placement decisions can soon become
outdated.” Cory D. v. Burke Cty. Sch. Dist., 285 F.3d 1294, 1299 (11th Cir. 2002).
The statute thus requires a child’s IEP team to review and revise the IEP
“periodically, but not less frequently than annually.” 20 U.S.C. § 1414(d)(4)(A).

Rowley similarly acknowledged the wide range of situations that an IEP may seek
to accommodate. See 458 U.S. at 202–03. Even in their development, then, we
see that IEPs have some amount of flex in their joints with an expectation that
parents and schools will work together to keep the plans up to date as
circumstances and the child’s needs demand. This recognition counsels against a
rigid, perfect-implementation interpretation of “in conformity with.”



5
  We note, too, that to the extent the phrase “in conformity with” is ambiguous, we are confined
to resolve that ambiguity in favor of the school. The IDEA was promulgated under the federal
spending power, and judicial imposition of requirements that the statutory text does not clearly
contain would be “contrary to the fundamental proposition that Congress, when exercising its
spending power, can impose no burden upon the States unless it does so unambiguously.”
Rowley, 458 U.S. at 190 n.11; see also Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548
U.S. 291, 295–96 (2006). We discern no clearly expressed requirement in the IDEA penalizing
anything less than inerrant adherence to an IEP, particularly a stay-put IEP that is years old and
was designed for a different school setting.
                                                14
             Case: 17-14824     Date Filed: 06/26/2019    Page: 15 of 38



      Setting out a standard under which even a de minimis failure to implement a
particular provision of an IEP would be actionable would also be inconsistent with

the recognition that an IEP is a plan, not a contract. See 20 U.S.C. §
1414(d)(1)(A)(i) (defining an IEP as “a written statement”); see also Van Duyn,
502 F.3d at 820. Indeed, as Endrew F. itself recognized, an IEP is a “plan” that
requires “prospective” and “fact-intensive” judgments. 137 S. Ct. at 999. To be
sure, this is no license for a school to disregard an IEP, in whole or in part, during
litigation. But it is a recognition that a properly designed IEP will be capable of

providing a free appropriate public education even in the face of a non-material
implementation failure.
      Another contextual clue is particularly telling. In some implementation
cases (including this one), the parties dispute the implementation of a “stay-put”
IEP—that is, a child’s old IEP that a school district is required to implement during
the pendency of disputes over the content of a new one. See 20 U.S.C. § 1415(j).
An old IEP may quite literally be impossible to fully implement in a new setting—
for example, where (as here) the child has transitioned from elementary to middle
school. In view of this on-the-ground reality, other circuits have recognized that as
“a child progresses from preschool to elementary school, from elementary school
to middle school or from middle school to high school, the status quo no longer
exists”—and as a result, when a school finds itself in this situation, “the obligation
of the new district is to provide educational services that approximate the student’s
old IEP as closely as possible.” John M. v. Bd. of Educ. of Evanston Twp. High
Sch. Dist., 502 F.3d 708, 714–15 (7th Cir. 2007) (internal quotation marks and

                                          15
               Case: 17-14824       Date Filed: 06/26/2019      Page: 16 of 38



citation omitted). Whatever implementation standard the IDEA requires, it must
apply to these sorts of stay-put cases. In those cases, it would be odd—and again,

often impossible—for the IDEA to demand blind compliance with an out-of-date
IEP in an educational context that it was not designed for and in which it cannot be
carried out in its entirety.
       Given this impossibility, the alternative to a materiality standard—holding
that any deviation, however minor, necessarily and conclusively amounts to an
IDEA violation—is a poor fit for the IDEA and the contexts in which it operates.

Adopting a hair-trigger standard for implementation cases would turn the stay-put
provision into a sword rather than a shield by rendering every misstep, no matter
how insignificant or unavoidable, a violation of the IDEA. It would ignore the
realities and the challenges that the IDEA was built to accommodate and fail to
distinguish between schools that implement stay-put IEPs to the fullest extent
possible in a new setting and schools that simply give up. We decline to read such
a counterproductive trap into the IDEA.
       We thus conclude that the materiality standard—asking whether a school has
failed to implement substantial or significant provisions of the child’s IEP—is the
appropriate test in a failure-to-implement case.6

6
  Our sister circuits have similarly concluded that materiality, not perfect-adherence, is the
appropriate standard for implementation cases. The Fifth Circuit was the first court to set out
such a standard. See Houston Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 349 (5th Cir. 2000).
As other courts faced implementation challenges, they adopted this standard as well (sometimes
with slight linguistic modifications). See, e.g., Sumter Cty. Sch. Dist. v. Heffernan, 642 F.3d
478, 484 (4th Cir. 2011); A.P. v. Woodstock Bd. of Educ., 370 F. App’x 202, 205 (2d Cir. 2010)
(unpublished); Van Duyn, 502 F.3d at 822 (“[A] material failure to implement an IEP violates
the IDEA.”); see also Neosho R-V Sch. Dist. v. Clark, 315 F.3d 1022, 1027 n.3 (8th Cir. 2003)

                                               16
               Case: 17-14824       Date Filed: 06/26/2019      Page: 17 of 38



                                               C.
       We offer a few points on the implementation of this implementation

standard. In keeping with the Supreme Court’s example in Endrew F., we will not
attempt to map out every detail of this test. Indeed, as with the substantive
standard in content cases, it is “in the nature of the Act and the standard we adopt
to resist such an effort.” Endrew F., 137 S. Ct. at 1001. That is because every
child, and every IEP, is different; whether an implementation failure is material
will therefore depend on the relevant provision’s place and purpose in the IEP, as

well as the overall educational context that the IEP was designed for and the extent
and duration of any difference between practice and plan. We are also mindful that
it is not our job “to elaborate a federal common law of public education.” Id. at
998. But we lay down a few principles to guide the analysis.
       To begin, the focus in implementation cases should be on “the proportion of
services mandated to those actually provided, viewed in context of the goal and
import of the specific service that was withheld.” L.J., 850 F. Supp. 2d at 1320
(citing Wilson v. District of Columbia, 770 F. Supp. 2d 270, 275 (D.D.C. 2011)).
The task for reviewing courts is to compare the services that are actually delivered
to the services described in the IEP itself. That means that courts must consider
implementation failures both quantitatively and qualitatively to determine how
much was withheld and how important the withheld services were in view of the
IEP as a whole.


(citing Bobby R. approvingly but noting the parties did not make a Bobby R.-style
implementation argument).
                                               17
             Case: 17-14824      Date Filed: 06/26/2019    Page: 18 of 38



      A child’s actual educational progress (or lack thereof) can be evidence of the
materiality of an implementation failure—but it is not dispositive. Cf. Endrew F.,
137 S. Ct. at 998 (noting that Rowley “involved a child whose progress plainly
demonstrated that her IEP was designed to deliver more than adequate educational
benefits”). In other words, some evidence of success—or failure—in achieving
certain outcomes is not outcome-determinative here any more than it is in a content
case. See id. at 998–99. An IDEA plaintiff cannot show an implementation failure
merely by pointing to a lack of educational progress. But, conversely, “the

materiality standard does not require that the child suffer demonstrable educational
harm in order to prevail.” Van Duyn, 502 F.3d at 822. Still, “the child’s
educational progress, or lack of it, may be probative of whether there has been
more than a minor shortfall in the services provided.” Id. So, for example, “if the
child is not provided the reading instruction called for and there is a shortfall in the
child’s reading achievement, that would certainly tend to show that the failure to
implement the IEP was material,” and vice versa. Id.
      We reiterate our caution, however, that reviewing courts should not rely too
heavily on actual educational progress, at least where a plaintiff has not tied the
lack of progress to a specific implementation failure. It is merely one piece of
evidence courts may use in assessing whether a school failed to implement
substantial or significant provisions of the IEP. This is particularly true where a
school implements a stay-put IEP after its newly proposed IEP has been
challenged: given the circumstances, it may be unfair to judge the school based
only on the output of a plan that the school itself believes is due for revision.

                                           18
             Case: 17-14824     Date Filed: 06/26/2019    Page: 19 of 38



      Along those same lines, we agree with the district court that schools must be
afforded some measure of leeway when they implement a stay-put IEP, especially

when the child has transitioned from one educational level to another after the stay-
put IEP was adopted. In such a case, the school’s implementation “must produce
as closely as possible the overall educational experience enjoyed by the child under
his previous IEP.” John M., 502 F.3d at 715. But reviewing courts “must
recognize that educational methodologies, appropriate and even necessary in one
educational environment, are not always effective in another time and place in

serving a child’s continuing educational needs and goals.” Id.
      This is not to say that a school may unilaterally reject or revise a child’s
stay-put IEP—that would defang the stay-put requirement entirely. To the
contrary, the Supreme Court has made clear that the IDEA “strip[s] schools of the
unilateral authority they had traditionally employed to exclude disabled students.”
Honig, 484 U.S. at 323 (emphasis omitted); see also Sch. Comm. of the Town of
Burlington v. Dep’t of Educ., 471 U.S. 359, 373 (1985). Courts should therefore
view deviations from the IEP “with a critical eye to ensure that motivations other
than those compatible with the statute, such as bureaucratic inertia, are not driving
the decision.” John M., 502 F.3d at 715. But context matters; for example, as a
child moves “from elementary school to middle school or from middle school to
high school,” not every change necessitated by a new educational environment will
necessarily violate the IDEA. See id. at 714–15.
      We also note that courts should consider implementation as a whole in light
of the IEP’s overall goals. That means that reviewing courts must consider the

                                          19
              Case: 17-14824    Date Filed: 06/26/2019   Page: 20 of 38



cumulative impact of multiple implementation failures when those failures, though
minor in isolation, conspire to amount to something more. In an implementation

case, the question is not whether the school has materially failed to implement an
individual provision in isolation, but rather whether the school has materially failed
to implement the IEP as a whole. Cumulative analysis is therefore built into the
materiality standard itself.
                                         D.
      Before applying this materiality standard to the case before us, we pause to

consider at length one argument from L.J.—that the district court erred by failing
to incorporate Endrew F. into the materiality standard. While this case was
pending before the district court—after the court had set the materiality standard as
its standard of review, but before its final decision—the Supreme Court decided
Endrew F. And as we have said, Endrew F. built on the Court’s earlier decision in
Rowley and clarified that the IDEA’s substantive standard was more than some
courts gave it credit for. The holding of Endrew F. is inherent in the standard we
adopt today because, as we explain below, the IEP is a proxy for the IDEA’s
substantive guarantee. But for several reasons, the analyses in content cases and
implementation cases will look somewhat different.
      As an initial matter, it bears repeating that both Endrew F. and Rowley were
content cases about the substantive adequacy of a proposed IEP; this case, by
contrast, is an implementation case in which L.J.’s mother does not question the
adequacy of the underlying IEP, at least as it was drafted when L.J. was in third
grade. The ultimate question in every case is whether a school has provided a free

                                         20
             Case: 17-14824     Date Filed: 06/26/2019    Page: 21 of 38



appropriate public education. Cf. Neosho R-V Sch. Dist. v. Clark, 315 F.3d 1022,
1027 n.3 (8th Cir. 2003) (concluding that content and implementation analyses

“safeguard the same principles”). But as we have explained, there are two ways a
school might fail to do that: it might not comply with the IDEA’s procedures in
formulating an IEP or refuse to include provisions in a proposed IEP that are
necessary to provide a free appropriate public education (content cases), or it might
agree to those provisions but then fail to implement them (implementation cases).
In content cases, Endrew F. helps us evaluate whether the IEP is substantively

adequate. But in implementation cases, reviewing courts can presume that an
unchallenged IEP, if adequately implemented, would offer a free appropriate
public education. The unchallenged IEP thus stands in as a proxy for Endrew F.’s
substantive threshold, and a court is left only to determine whether the school
delivered an education “in conformity with” the presumptively valid IEP. With
Endrew F.’s bar presumed to be met on paper, the materiality standard comes in to
answer this latter question of conformity.
      That leads us to the second point—applying Endrew F. directly would
transform the case into a challenge to the IEP itself. Again, that is not our task: for
the purpose of a standalone implementation case, reviewing courts must assess
whether the school has provided special education and related services “in
conformity with” a disabled child’s IEP, not whether that IEP was appropriate to
begin with. See 20 U.S.C. § 1401(9)(D). Content cases involve a prospective
comparison of the IEP as written to the substantive standard that the IDEA
guarantees; implementation cases, by contrast, involve a retrospective comparison

                                          21
             Case: 17-14824     Date Filed: 06/26/2019     Page: 22 of 38



between the education as delivered and the plan on paper. If a parent wishes to
challenge the substantive adequacy of the IEP as written, content challenges are

separately available and considered on their own terms. We have no grounds to
raise questions about an IEP’s content when the parties themselves have not done
so.
      Finally, the Endrew F. standard is particularly inapt in implementation cases
where a school is operating under a stay-put IEP. Here, the school proposed a new
IEP when L.J. transitioned to middle school—one that it presumably believed

would comply with the IDEA’s substantive requirements—but was required to
implement an old IEP from elementary school while L.J.’s mother challenged the
proposed replacement. See id. § 1415(j). Again, it would make little sense to force
a school to implement an IEP it believes is outdated, and then force the school to
defend that same IEP as fully appropriate for the child.
      In short, the materiality standard requires schools to actually deliver on the
education plans that they agree to and that the IDEA requires. And in the face of a
material deviation from those plans, they will be held to account. But where the
IEP itself is sufficient and any deviation from that plan is not material when
considering the child’s circumstances, the child’s educational achievement, the
proportion of services provided, and the educational context, we can conclude that
a school has met its obligation to provide a free appropriate public education.
                                         V.
      The district court, employing a standard quite similar to the materiality
standard that we adopt today, undertook a thorough, detailed, and record-based

                                         22
               Case: 17-14824      Date Filed: 06/26/2019       Page: 23 of 38



assessment of the evidence that addressed each alleged implementation failure.
While we do not endorse every aspect of the district court’s detailed analysis, a few

examples suffice to demonstrate our general agreement with it.
       As an initial matter, many of the ALJ’s conclusions and implementation-
failure findings either lack support in the record or fail to tie the alleged failure to a
provision in the stay-put IEP. The extent of the shortfalls in L.J.’s speech and
occupational-therapy instructional hours, for example, was relatively minor after
factoring out the missed sessions attributable to L.J.’s absences. As to reading, the

ALJ faulted the school for failing to implement particular curriculum
recommendations from a curriculum development specialist, but no provision of
the stay-put IEP required that of the school. Similarly, while the ALJ criticized the
school’s understanding of why L.J. behaved as he did and its data-collection
practices, the district court rightly noted that the record shows that “the functions
of [L.J.’s] behavior were adequately identified in the PBIP [Positive Behavior
Intervention Plan]” and that “there is no requirement in the IEP, PBIP, or the
governing law that the School Board hypothesize the function of every single
behavior.” L.J., 2017 WL 6597516, at *16.7 The same is true for issues such as a

requested math referral and a technology evaluation: the ALJ concluded that the
school failed in those areas, but the stay-put IEP simply did not require the
services.


7
 The “function” of a behavior is the reason or motivation for that behavior—for example, the
“function” behind screaming or throwing objects may have been to avoid a task that L.J.
disliked. Expert testimony before the ALJ explained that knowing a behavior’s function can
help the school predict and respond to problematic behavior.
                                              23
             Case: 17-14824     Date Filed: 06/26/2019   Page: 24 of 38



      Other alleged implementation “failures” reflected simple disagreements
between L.J.’s mother and the school about how to provide the services described

in the IEP. The ALJ found, for example, that the school failed to provide L.J.’s
mother with study guides for his classwork. But the record shows that the school
did, in fact, provide study guides, and that the real dispute was over what a study
guide entailed: L.J.’s mother thought that a study guide should be a synopsis of
classroom lessons, while the school thought that it should be geared toward
preparing L.J. for tests. And because the IEP did not define a “study guide,” the

ALJ was wrong to regard this parent-school dispute as an implementation failure.
We decline to transform a disagreement over educational strategy into an
implementation failure when the IEP did not settle that disagreement.
      And as we have repeatedly emphasized, it should come as no surprise that
L.J.’s stay-put IEP did not address many of these issues: it was designed for
elementary school, not middle school. Indeed, many of the things that the IEP did
address were strategies and practices that may have worked well in elementary
school but made for a poor fit in the middle school setting. The stay-put IEP
provided, for example, for weekly collaboration meetings involving L.J.’s mother,
his general-education teacher, and other education professionals. But in middle
school, L.J. had not one but six general-education teachers, making such meetings
impractical and potentially unproductive; the school therefore decided to have
L.J.’s general-education teachers rotate through the weekly meetings. The stay-put
IEP also envisioned a “buddy system” in which L.J. would be paired with
nondisabled peers to help build social skills, but common sense and record

                                         24
             Case: 17-14824     Date Filed: 06/26/2019    Page: 25 of 38



evidence of L.J.’s discomfort with this practice demonstrate that forced peer-to-
peer socializing is a much different matter in middle school than it is in elementary

school.
      What’s more, many of the IEP-specified services that L.J. did miss were
attributable to his refusal to attend school and other behavioral issues. And,
importantly, the district court’s discussion of the school’s responses to L.J.’s
school aversion and behavioral problems shows that L.J.’s struggles in those areas
were not the result of a material IEP-implementation failure. First, school

aversion: “the record demonstrates that the School Board took great lengths to
offer a wide range of supports, including a full-time paraprofessional, sensory
activities, dozens of accommodations, pull-out services, pragmatics training,
proactive behavior strategies, and positive reinforcements, all calibrated to make
L.J. feel comfortable in the middle-school setting and meet his educational needs.”
Id. at *31. This comprehensive list of services reflects the school’s extensive, if
unsuccessful, efforts to make L.J. feel comfortable attending school. The school
also attempted to work with L.J.’s mother in order to use home-based tactics to
make progress on his attendance, holding meetings and offering strategies and
suggestions to address L.J.’s refusal to attend. Id. And early on, in the fall of
L.J.’s seventh-grade year, the school developed and implemented a written plan
(with help from the Center for Autism and Related Diseases) designed to address
the attendance issue. It “assisted with trying to get L.J. on the bus and creating
social stories for his return to school.” Id. But between L.J.’s “frequent bouts of



                                          25
             Case: 17-14824     Date Filed: 06/26/2019   Page: 26 of 38



sickness” and general “reluctance to go to school,” he continued to miss day after
day. Id.

       Additionally, as the district court noted and the school emphasized at oral
argument, this “is not a case where the student absented himself (i.e., skipped
school) during the course of the school day.” Id. Instead, this is a case in which—
over and over again—“L.J. never made it to the front door of the school.” Id.
What’s more, record evidence suggests that L.J.’s school aversion was not the
result of an implementation failure. In addition to evidence of the school’s “wide

range of supports” and efforts to work with L.J.’s mother to address his
absenteeism, the record shows that L.J. “immediately displayed a strong aversion”
to the middle school setting, id. at *2—in sixth grade, before the time period that
this case covers. In fact, as explained in the factual background, both an ALJ and
the district court already determined in an earlier case that the same IEP at issue
here was adequately implemented during L.J.’s sixth-grade year, see L.J. v.
Broward Cty. Sch. Bd., No. 06-61282-CIV, 2008 WL 612881 (S.D. Fla. Mar. 5,
2008)—and despite that adequate implementation, L.J. had significant attendance
issues then, too. That fact, along with the other record evidence, makes it difficult
to attribute L.J.’s continued school aversion in this case to an implementation
failure.
       And that is significant, because a conclusion that the school’s IEP
implementation was not the cause of L.J.’s absences undercuts many of his other
arguments. As we have noted, the district court found that much of L.J.’s missed
instruction—occupational therapy sessions, sensory breaks, and speech and

                                          26
               Case: 17-14824        Date Filed: 06/26/2019       Page: 27 of 38



language services—was due to his spotty attendance, rather than to a failure on the
part of the school. L.J., 2017 WL 6597516, at *8–13. Missing those sessions

because he was not at school is quite a different matter than missing those sessions
because the school simply failed to provide them. And even for evaluating the
relative success of the services L.J. did receive, his absenteeism makes it difficult
for him to establish materiality by pointing to a lack of progress. 8 As we have
explained, a lack of educational progress “may be probative” and can “tend to
show” that seemingly minor implementation failures are, in fact, significant. See
Van Duyn, 502 F.3d at 822. But that inference is much harder to make when
another educational impediment—here, repeatedly missing instruction and
educational services—readily explains the lack of progress. 9

       We emphasize that a child’s absence from school neither relieves the school
of its duties under the IDEA nor absolves the school from liability when it fails to
satisfy those duties. Where a child’s school refusal is attributable to the school’s

8
  In his separate opinion, Judge Jordan concludes that the school’s provision of advance lesson
plans less than seven days ahead of time amounted to a material implementation failure.
Separate Op. at 5–8. Judge Jordan faults the district court for its quantitative approach to
analyzing this issue. See id. Insofar as the district court relied exclusively on a quantitative
analysis, we agree: as we have made clear, the materiality standard is both quantitative and
qualitative. But we disagree that a qualitative assessment helps L.J. in this case. In light of the
wide range of services that L.J.’s stay-put IEP contemplated, the similarly wide range of services
that the school provided, and L.J.’s extensive absences, we are not convinced that the school’s
late delivery of lesson plans shows that it materially failed to implement L.J.’s IEP.
9
  Amicus Council of Parent Attorneys and Advocates argues that “a school district’s obligation
to provide special education and related services is not limited to services delivered at school”
and suggests that Broward County should have provided L.J. with educational services at his
home if he would not come to school. We express no view as to whether, in a content dispute, a
school must offer home services as part of the IEP. In this implementation dispute, however, no
party has demonstrated how the lack of home services contravened any provision of the stay-put
IEP, which outlined services to be received at school, not at home.
                                                27
              Case: 17-14824     Date Filed: 06/26/2019    Page: 28 of 38



own failures to implement an IEP, the school cannot rely on that refusal as a hall
pass to escape responsibility or as a license to give up. Here, though, the evidence

tells a different story. First, L.J.’s frequent illness, his “immediate[]” aversion to
his new middle school setting, and the fact that his school refusal pre-dated the
years at issue in this case make it hard to draw a causal inference between any
alleged implementation failures and L.J.’s absenteeism. Second, the school did not
simply sit on its hands; rather, as the district court pointed out, it offered “a wide
range of supports” in an effort to address the problem. Based on this record, we

cannot fault the school for L.J.’s extensive absences.
      Moving to behavioral issues, the stay-put IEP stated that L.J.’s behavioral
needs should be “addressed through goals/objectives” in a behavior plan. The
school approved and implemented a PBIP in the fall of L.J.’s sixth-grade year that
included observations about L.J.’s past behavior and strategies to address his future
behavior, as well as a data collection and evaluation plan. The PBIP, for example,
highlighted multiple possible functions of L.J.’s problem behavior—to avoid
certain tasks, to obtain sensory input, to gain attention, etc. It specifically
hypothesized these functions for particular behaviors like screaming, hitting, and
throwing objects—indeed, the record shows that numerous experts agreed that the
PBIP helpfully identified the functions of L.J.’s behaviors. And it further
identified certain events that might trigger such behaviors, including changes in
routine, broken technology, and large groups.
      Similarly, the evidence showed that the school’s data-collection forms “were
effective in capturing information surrounding problem behavior” and that—

                                           28
              Case: 17-14824     Date Filed: 06/26/2019     Page: 29 of 38



again—although in “the ALJ’s view data-collection review should have consisted
of more summaries and graphs, nothing in the IEP required them.” L.J., 2017 WL
6597516, at *17, 20. The record demonstrates that the school analyzed and used
this data to develop intervention strategies to address L.J.’s behavioral problems.
See id. at *19. For example, the school district’s behavioral specialist reviewed the
data to look for patterns and then met with L.J.’s paraprofessional and other
educators to suggest strategies for how to deal with problem behaviors in the
future. See id. Again, the IEP says merely that L.J.’s “[b]ehavior needs” will be

“addressed through goals/objectives” in a behavior plan, which the school
elaborated in L.J.’s PBIP. And while the ALJ criticized the school’s responses to a
handful of particular incidents—saying “no” even though L.J. did not react well to
negative statements, or giving L.J. candy to defuse a situation—we agree with the
district court that the school’s efforts on this front did not constitute a material
failure.
       L.J. also argues that district courts are required to assess the cumulative
impact of all implementation failures and that, cumulatively, the shortfalls here
amounted to a material failure. As we have explained, he is right on the first point.
But he is wrong on the second. And here again, L.J.’s absenteeism is a perfect
example of why. If we were convinced that his absences were the result of an
implementation failure, then all the consequences flowing from them—including
the missed hours of instruction, occupational and speech therapy, and the like—
would, considered cumulatively, weigh in favor of finding a material
implementation failure. But, as we have explained, the record suggests that the

                                           29
             Case: 17-14824     Date Filed: 06/26/2019   Page: 30 of 38



school is not to blame for L.J.’s extensive absences. On the evidence before us, we
cannot say that the school violated the IDEA.

                                   *      *      *
      Because, after considering the whole record, we agree with the district court
that the school did not materially fail to implement L.J.’s IEP, its judgment is
AFFIRMED.




                                          30
             Case: 17-14824     Date Filed: 06/26/2019    Page: 31 of 38


JORDAN, Circuit Judge, concurring in part and dissenting in part.

      The materiality standard announced by the majority generally makes sense to

me, and I agree with its adoption. But this case, because of its many peculiarities, is

not a good vehicle for trying to comprehensively lay out the parameters of that

standard in challenges to the implementation of an individualized education plan (an

IEP) under the Individuals with Disabilities Education Act, 20 U.S.C. §§ 1400 et

seq. (the IDEA). Under the circumstances, I would say less, and not more, about the

materiality standard and let it develop over time on a case-by-case basis. On the

merits, I conclude—as did the administrative law judge—that the school board

materially failed to implement L.J.’s stay-put IEP in violation of the IDEA.

                                          I

      Let me begin with common ground. I concur in and join Parts I, II, III, and

IV.A of the majority opinion. And, as noted, I agree with the majority’s adoption of

a materiality standard in IDEA cases challenging the implementation of an IEP.

Although this standard defies bright-line pronouncements, materiality is a concept

well-known in law and I believe it can prove workable in the IDEA context. Indeed,

there appears to be uniform agreement that materiality is the appropriate standard.

Our sister circuits use a materiality standard of one form or another. See Houston

Ind. School District v. Bobby R., 200 F.3d 341, 349 (5th Cir. 2000); Neosho R-V

School District v. Clark, 315 F.3d 1022, 1027 n.3 (8th Cir. 2003); Couture v. Bd. of


                                          31
              Case: 17-14824      Date Filed: 06/26/2019    Page: 32 of 38


Ed. of Albuquerque Public Schools, 535 F.3d 1243, 1252 (10th Cir. 2008); Van Duyn

v. Baker School District, 502 F.3d 811, 820-22 (9th Cir. 2007); Sumter County School

District v. Heffernan, 642 F.3d 478, 484 (4th Cir. 2011). The administrative law

judge applied a materiality standard taken from Bobby R. and Van Duyn, and so did

the district court. See D.E. 1-2 at ¶ 349; D.E. 87 at 9-11. L.J.’s mother does not take

issue with a materiality standard, though she phrases the standard somewhat

differently than the majority. See Br. for Appellant at 28-31.

      In a common-law system like ours, judicially-created legal standards—even

those formulated to apply a statutory command—can take on a doctrinal life of their

own over time. So it matters how we phrase the materiality standard at the

beginning. Instead of asking “whether a school has failed to implement substantial

or significant portions of the child’s IEP,” Maj. Op. at 16, I would use the Ninth

Circuit’s formulation: “A material failure occurs when there is more than a minor

discrepancy between the services a school provides to a disabled child and the

services required by the child’s IEP.” Van Duyn, 502 F.3d at 822. Accord Hohlman

v. District of Columbia, 153 F. Supp. 3d 386, 390 (D.D.C. 2016); Colon-Vazquez v.

Dept. of Ed. of Puerto Rico, 46 F. Supp. 3d 132, 143-44 (D.P.R. 2014). This

difference in language is subtle, but it appropriately tilts slightly in favor of the child




                                            32
               Case: 17-14824       Date Filed: 06/26/2019      Page: 33 of 38


(for whose benefit the IDEA was enacted) and may make the difference in future

cases at the margin. I therefore do not join Part IV.B of the majority opinion.1

       I appreciate the majority’s attempt in Part IV.C to provide some descriptive

guidelines for application of the materiality standard. But because this case is unique

in many respects, it does not strike me as a good vehicle in which to lay down general

markers. First, this case involves a stay-put IEP which was developed in 2002, when

L.J. was about 9 years old. Second, the school years in dispute are 2006-07 and

2007-08, meaning that the 2002 IEP was still in place 4-5 years later, when L.J. was

13-14 years old and in middle school. Third, the stay-put IEP was found to satisfy

the IDEA by the district court in a separate case, and it remains the governing

document despite the passage of time. Fourth, one of the major problems was L.J.’s

failure to attend school on a regular basis. For example, in the 2006-07 school year

L.J. missed 144 days. See D.E. 1-2 at ¶¶ 61, 69. These absences were so severe that

the matter was referred to the state attorney’s office for investigation and possible

criminal prosecution for truancy, though no action was ultimately taken. See id. at

¶¶ 235-38. Fifth, by the time the administrative law judge was able to hold the due

process hearing—which consisted of 28 witnesses, 590 exhibits, and 24 volumes of




1
 There does not exist a circuit split on the use of a materiality standard in IDEA implementation
challenges, and I am not suggesting that we should create one. Nevertheless, this is our first
published opinion on the subject, and we have a choice about what formulation of the materiality
standard to embrace.
                                               33
                Case: 17-14824         Date Filed: 06/26/2019         Page: 34 of 38


transcripts—and rule on the implementation claims, L.J. was about 18 years old. By

the time the district court ruled on the school district’s motion for judgment on the

administrative record, L.J. was about 23 years old. And now, by the time we have

ruled in this appeal, L.J. is about 26 years old.

        In sum, this is a very atypical (and hopefully rare) implementation case. Aside

from the enunciation of the materiality standard, I doubt that it will prove a helpful

analogy in other IDEA implementation disputes. I would therefore let our concrete

application of the standard here do the bulk of the necessary interpretive work. See

generally Cass R. Sunstein, One Case at a Time: Judicial Minimalism on the

Supreme Court 3-6 (1999).2

                                                   II

        On the merits, I part company with the majority and respectfully dissent from

Part V of its opinion. I agree with the administrative law judge that the school board

materially failed to implement L.J.’s stay-put IEP. I come to this conclusion

somewhat reluctantly. I acknowledge the difficulties the school board faced in




2
  I am sympathetic to the majority’s desire to create two distinct analytical boxes, one for
challenges to the substance (i.e., content) of an IEP and the other for challenges to the
implementation of an IEP. The majority opinion does a good job in Part IV.D of explaining why
it believes Endrew F. v. Douglas County School District, 137 S. Ct. 988 (2017), does not govern
the implementation challenges box. I do not disagree with the majority, but I’m not sure we can
avoid some overlap between its substantive and implementation boxes. If, as the majority says, a
child’s actual educational progress (or lack thereof) is a factor in the materiality analysis, then it is
difficult to keep Endrew F. completely out of the implementation analysis.
                                                   34
             Case: 17-14824     Date Filed: 06/26/2019   Page: 35 of 38


trying to maintain the viability of a 2002 stay-put IEP for a number of years as L.J.

moved into middle school, difficulties that were compounded by L.J.’s absenteeism.

      The district court believed that, for stay-put IEPs, “the materiality of the

deviation is necessarily measured by reference to the feasibility and utility of its

continued implementation in the new setting in light of the goals of the IEP.” D.E.

87 at 10. The majority seems to agree, as it too concludes that there was no material

deviation.

      I’m not sure the district court’s approach was the correct one. For starters, it

is unclear to me how a court is supposed to measure educational “utility.” In

addition, the district court’s reliance on “common sense,” see D.E. 87 at 52, seems

misplaced.   “The recognized and defined special needs of the child and the

educational goals originally set by the parents and by the professional educators must

be respected. Protestations that educational methodology proven to be helpful to the

child in the past are now impossible must be evaluated with a critical eye to ensure

that motivations other than those compatible with the [IDEA], such as bureaucratic

inertia, are not driving the decision.” John M. v. Bd. of Education of Evanston

Township High School District, 502 F.3d 708, 715 (7th Cir. 2007) (addressing a stay-

put IEP).

      Let’s consider one of the special education services required by the IEP

pursuant to the parties’ settlement agreement in October of 2002 – the provision of


                                         35
             Case: 17-14824     Date Filed: 06/26/2019   Page: 36 of 38


lesson plans and study material to L.J.’s mother 2 weeks in advance, “but no less

than” 7 days in advance. D.E. 87 at 55. The administrative law judge found that the

school board failed to provide L.J.’s mother with the materials as required by the

IEP. The district court agreed, but explained that the administrative law judge did

not determine the materiality of the deviation, and concluded based on its own

analysis that the deviation was not material.

      With respect to the lesson plans, the district court found that on average they

were provided to L.J.’s mother approximately 4.42 days in advance. That, thought

the district court, made the implementation failure non-material. See id. at 56. I

disagree. It is not just the median average of the delay that matters, and a review of

the 6-week period from September 28, 2007, to November 2, 2007, explains why

the district court’s singular mathematical focus was in my view incomplete.

      According to the district court’s own appendix, see id. at Appendix A, the

school board was late in providing 25 of 30 lesson plans during that six-week period.

In 2 of the weeks all of the lesson plans were late, and in 3 of the weeks, 4 of the 5

lesson plans were late. In total, lesson plans were late 83% of the time. And there

is more. Of the 25 lesson plans that were submitted late in this 6-week period, 12 of

them were provided only 3 or 4 days in advance. That means that the time required

by the IEP for the lesson plans was generally cut in half for these 12 classes. So,




                                         36
              Case: 17-14824      Date Filed: 06/26/2019    Page: 37 of 38


even if the focus is just on numbers, the district court’s median average does not tell

the whole story.

      The materiality standard is both quantitative and qualitative. See Bobby R.,
200 F.3d at 349 (“a party challenging the implementation of an IEP must . . .

demonstrate that the school board . . . failed to implement substantial or significant

provisions of the IEP”) (emphasis added). Lesson plans were required 7 days in

advance of each class so that L.J.’s mother would have sufficient time to go over

each particular class with L.J.     If each lesson plan had been provided 7 days in

advance of the class, then L.J.’s mother could presumably have had enough time to

review the upcoming lesson herself and then schedule time to go over the lesson

with L.J. Every succeeding late lesson plan aggravated the problems created by the

previous late lesson plans. If we are using “common sense,” it seems to me that all

of these delays in providing the lesson plans were significant, and substantially

affected (or at least potentially affected) L.J.’s ability to succeed.

      Again, I acknowledge and do not wish to minimize the difficulties caused by

L.J.’s absences. Nevertheless, the school board’s failure over a 6-week period to

implement the IEP’s requirement that lesson plans be provided at least 7 days in

advance was, in my book, material. Compare Heffernan, 642 F.3d at 481, 485-86

(school district which provided 7.5-10 hours a week of applied behavioral therapy

for a 3-4 month period materially failed to implement IEP which called for 15 hours


                                           37
             Case: 17-14824    Date Filed: 06/26/2019   Page: 38 of 38


a week of such therapy); Van Duyn, 502 F.3d at 823 (where IEP required that student

receive 8-10 hours of math instruction per week, school board materially failed to

implement that requirement by initially providing 5 hours less than required per

week).

                                        III

      Because I conclude that the school board materially failed to implement L.J.’s

stay-put IEP, I would remand to the district court so that it could determine, given

L.J.’s age and the passage of time, what the appropriate remedy should be.




                                        38